Title: To George Washington from Elias Dayton, 18 March 1781
From: Dayton, Elias
To: Washington, George


                  
                     Sir,
                     Chatham March 18th 1781
                  
                  I enclose for your Excellency’s perusal a New York paper of the 16th which was handed to me last evening.  As I conceived, the undoubted proofs it contains of a rupture between England and the States of Holland might be of essential importance to us,  I have thought proper to forward it to your Excellency by the most expeditious mode of conveyance.
                  A vessel just arrived in New York brings an account that one evening last week she had fallen in with the French fleet which continued a direct course, not thinking proper to pursue her & that the next morning she met with the English & was along side of the Admiral for some time.  She is fully of opinion from the courses which each steered, that the English will first make the Chesapeak.  I have the honor to be yr Excellencys most obedient Hble Sert
                  
                     Elias Dayton
                     
                  
               